                      UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF WISCONSIN
______________________________________________________________________________


STEVEN LAMPLEY,

                         Plaintiff,
      v.                                          Case No. 17-cv-1132-pp

BRADY LATOUR, KATHY LEMENS,
and JOCELYN JOHNSON,

                        Defendants.
______________________________________________________________________________

  ORDER DENYING PLAINTIFF’S MOTION FOR ORDER FOR DISCOVERY
                         DOCUMENTS (DKT. NO. 29)
______________________________________________________________________________

      The plaintiff is a Wisconsin state prisoner representing himself. He filed a

complaint, alleging that the defendants acted with deliberate indifference to the

risk that he would attempt suicide, in violation of the Eighth Amendment to the

United States Constitution. See Dkt. No. 1 at 2-5. The court allowed the

plaintiff to proceed on that claim against defendants Latour, Lemens and

Johnson. Dkt. No. 17. The defendants filed an answer to the complaint, dkt.

no. 21, and on June 12, 2018, the court issued a scheduling order setting

deadlines for the completion of discovery and filing dispositive motions, dkt. no.

23. On August 21, 2018, the court granted the plaintiff’s motion for an

extension of the scheduling order deadlines. Dkt. No. 28.




                                        1
      The court has received a letter from the plaintiff, asking the court to

issue an order to Green Bay Correctional Institution Records Office staff

member Ms. Jodie Perttu “to turn over all documents & info, that I request for

my discovery[.]” Dkt. No. 29 at 2. The plaintiff attached to his motion an

Interview/Information Request; it shows that he asked Ms. Perttu how to file a

“public records request,” and she told him he “just need[ed] to write down what

you are requesting.” Dkt. No. 29-1 at 1. The plaintiff states that he did “all that

she required I do” which included writing “to her asking for specific documents,

and for all information, and I gave specific dates as well[.]” Dkt. No. 29 at 2.

According to the plaintiff, Ms. Perttu denied his request and now he seeks relief

from the court. Id.

      The court advises the plaintiff that the way to obtain information from

the defendants is to serve discovery requests on the defendants through their

lawyer. Rules 26 through 37 of the Federal Rules of Civil Procedure describe

the various ways in which a party can seek discovery. For example, the plaintiff

can ask the defendants, again, through their lawyer, to answer certain

questions (called “interrogatories”). The plaintiff can ask the defendants’ lawyer

to provide him with certain documents (“requests for production of

documents”). The plaintiff should send his discovery requests directly to the

defendants’ lawyer.

      The court becomes involved in the discovery process only if a party to the

case fails to respond to interrogatories or requests for production of

documents. If that happens, the person who is asking for the discovery may file


                                         2
a motion asking the court to compel the other side to produce the discovery. A

person cannot file a motion to compel, however, until he first has conferred or

attempted to confer with the party failing to make disclosure or discovery. Any

person who files a motion to compel needs to describe in the motion the efforts

he took to work things out with the other side. See Fed. R. Civ. P 37(a); Civil

L.R. 37 (E.D. Wis.).

      Ms. Perttu is not a party to this case. She is not the person who is

required to provide the plaintiff with information about the case. The

defendants are the ones who are required to provide the plaintiff with

information about the case. The court will deny the plaintiff’s request that the

court order Ms. Perttu to provide him with documents.

      The court DENIES the plaintiff’s motion for order for discovery

documents. Dkt. No. 29.

      Dated in Milwaukee, Wisconsin this 4th day of December, 2018.

                                      BY THE COURT:


                                      ________________________________________
                                      HON. PAMELA PEPPER
                                      United States District Judge




                                        3
